Andrias, J. (dissenting).
The cause of action under Labor Law § 240 (1) was properly dismissed on the ground that installation of a radio antenna is not within the purview of that statute (Kesselbach v Liberty Haulage, 182 AD2d 741; Borzell v Peter, 285 App Div 983). However, the court erred in not dismissing the Labor Law § 241 (6) cause of action, there being no evidence in the incomplete record on appeal that the installation of the antenna was part of an ongoing construction project (Kesselbach v Liberty Haulage, supra; Vernieri v Empire Realty Co., 219 AD2d 593). All that appears is that laborers were on the site performing preliminary work, such as the radio communications system plaintiff was installing, facilitative of the construction work (12 NYCRR 23-1.4 [b] [13]) that had not yet begun.
Sullivan, J. P., and Mazzarelli, J., concur with Tom, J.; Andrias, J., dissents in a separate opinion.
Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered on or about August 16, 1996, modified, on the law, to reinstate the cause of action alleging a violation of Labor Law § 240 (1), and otherwise affirmed, without costs.